DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,112980. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach the instant claims as follows:
As per claim 1:
The patent claim 1 teaches [cited as line numbers in the parentheses] a method of allocating a memory to layers of a neural network [lines 1-2], the method comprising: obtaining first capacity information of a space to store an input feature map of a first layer from among the layers of the neural network, and second capacity information of a space to store an output feature map of the first layer [lines 5-7]; and allocating a first storage space to store the input feature map in a space of the memory including an initial address value of the memory based on the first capacity information and a second storage space to store the output feature map in a space of the memory including a last address value of the memory based on the second capacity information [lines 8-13].
The patent claim 1 teaches each and every limitation of the instant claim 1.  Therefore, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-15:
Similarly to claim 1, each and every claimed limitation in the instant claims 2-15 can be found in the patent claims 2-15.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bokhari et al., US 2019/0187963.
As per claim 1:
Bokhari teaches a method of allocating a memory to layers of a neural network, the method comprising: obtaining first capacity information of a space [para. 0151, e.g., “imf- size1 - layer 1 input feature map size”] to store an input feature map of a first layer from among the layers of the neural network, and second capacity information of a space [para.0151, e.g., ofm-size1 — layer 1 output feature map size”] to store an output feature map of the first layer; and allocating a first storage space to store the input feature map in the memory based on an initial address value of the memory and the first capacity information [see para. 0091 and figure 11, elements1105| and a second storage space to store the output feature map in the memory based on a last address value of the memory and the second capacity information [see para. 0091 and figure 11, element 1106].
As per claim 2:
Bokhari also teaches the further claimed limitation of “allocating a space to store an input feature map of a second layer subsequent to the first layer, to the second storage space; obtaining third capacity information of a space to store an output feature map of the second layer; and allocating a third storage space to store the output feature map of the second layer in the memory based on the initial address value of the memory and the third capacity information” [see paragraphs 0157-0159, figures 14 and 15; the memory allocations for each of the imf and omf of different layers is discussed].
As per claim 3:
Bokhari also teaches the further claimed limitation of “wherein: the obtaining further comprises obtaining fourth capacity information of a space to store a weight map for an operation with the input feature map, and the allocating further comprises allocating a space to store the weight map between the first storage space and the second storage space based on the fourth capacity information” [see again figures 10 and 11; weight buffer memory allocation elements 1002 or 1102 are shown].
As per claim 6:
Bokhari also teaches the further claimed limitation of “selecting an input tile in the input feature map of the first layer; obtaining capacity information about a capacity to respectively store the input tile, an output tile corresponding to the input tile, and a weight map of the first layer; and allocating spaces to respectively store the input tile, the output tile, and the weight map in the memory based on the capacity information” [see para. 0150, the number of input FM is determined and the size of the input FM (in bytes) is also determined accordingly].
As per claim 7:
Bokhari also teaches the further claimed limitation of “wherein the memory is located in a processor of a device driving the neural network” [see figure 10; para. 0089, the on-chip memory 1000 is used in allocating memory space to the IFM and OFM”].
As per claim 8:
The claimed non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the same steps in claim 1. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 1


As for claims 9-11 and 14-15:
The claimed device basically comprises the necessary elements for carrying out the
claimed steps of claims 1-3 and 6-7. Accordingly, the claims 9-11 and 14-15 are also rejected for the same reasons as set forth for those in claims 1-3 and 6-7.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Consequently claims 5 and 13 would also be allowable over the prior art of record.  The claims are allowed over the prior art of record because none of the prior art of record teaches the further claimed features of diving the first layer and a weight map of the first layer into sublayers and sub-weight maps, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brothers et al., US 2016/0364644, teaches using internal memory to allocate to feature map data of a layer [see para. 0035].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137